UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6208



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL DAVID WOLFE,

                                            Defendant - Appellant.


                             No. 04-6425



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL DAVID WOLFE,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (CR-02-39; CA-03-95)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 04-6208 is affirmed in part and dismissed in part, and No. 04-
6425 is affirmed by unpublished per curiam opinion.


Michael David Wolfe, Appellant Pro Se. Laura P. Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Michael David Wolfe seeks

to appeal the district court’s orders denying relief on his motion

filed under 28 U.S.C. § 2255 (2000) and Fed. R. Crim. P. 35 (No.

04-6208) and denying his motion to proceed in forma pauperis (No.

04-6425).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)     (2000).    A    prisoner   satisfies          this   standard    by

demonstrating      that   reasonable      jurists      would       find    that    his

constitutional      claims   are   debatable     and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          As to Wolfe’s appeal of the denial of

§ 2255 relief, we have independently reviewed the record and

conclude    that     Wolfe   has    not   made      the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss as

to that aspect of his appeal in No. 04-6208.

            We may remedy the government’s refusal to move for a

reduction of sentence under Rule 35 only if the refusal is based on

an unconstitutional motive, such as racial animus, lack of a


                                     - 3 -
rational relationship to a legitimate governmental objective, or

the government acted in bad faith.      See United States v. Snow, 234

F.3d 187, 191 (4th Cir. 2000); Wade v. United States, 504 U.S. 181,

185-86   (1992).    We   conclude   Wolfe   has    not    demonstrated   the

Government acted in bad faith in refusing to move under Rule 35,

and we therefore affirm that aspect of the district court’s order

in No. 04-6208.    We deny Wolfe’s motion for appointment of counsel

and deny Wolfe’s motion to proceed in forma pauperis.            In No. 04-

6425, we affirm the district court’s order denying leave to proceed

on appeal in forma pauperis.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                     No. 04-6208:        DISMISSED IN PART,
                                                          AFFIRMED IN PART;

                                                  No. 04-6425:    AFFIRMED.




                                - 4 -